ORDER
PER CURIAM.
The appellee, District of Columbia, has petitioned for rehearing, or, in the alternative, for rehearing en banc, claiming that the discussion of the collateral source rule is dicta and requesting that that portion of the division opinion be deleted. Specifically, the petition states:
The District did not adequately address the collateral source rule below, or on appeal, because, in its view, since Ms. Twitty had not received any Medicaid payments, it did not seem necessary for the Court to decide whether, if she had received such payments, they would have come from a collateral source.
We agree that our discussion of the collateral source rule was not necessary to the decision and that appellee’s point, accordingly, is well taken. We therefore
ORDER that the following paragraphs of the division opinion shall be deleted: paragraph 6 (beginning “In their brief, . . ”) through paragraph 24 (ending, “ . pay the bills”). See 391 A.2d 776, 778-781 (1978). In all other respects the opinion shall stay the same. The case is reversed and remanded for a new trial.
So ordered.